        Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 1 of 13



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 JENNA M. RODRIGUEZ,                                  CIVIL ACTION

 Plaintiff,
                                                      COMPLAINT 4:19-cv-01576
 v.

 I.Q. DATA INTERNATIONAL, INC.,                       JURY TRIAL DEMANDED

 Defendant.


                                          COMPLAINT

        NOW COMES Jenna M. Rodriguez (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of I.Q. Data International, Inc.

(“Defendant”) as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692, violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, the TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

and maintains significant business contacts in the Southern District of Texas, Plaintiff resides in




                                                 1
      Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 2 of 13



the Southern District of Texas, and a substantial portion of the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                               PARTIES

   4. Plaintiff is a natural person over 18-years-of-age who is a “consumer” as the term is defined

by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant provides third party debt collection services. Defendant’s principal place of

business is located at 21222 30th Drive, Suite 120, Bothell, Washington 98028. Defendant

regularly collects upon consumers located within the state of Texas.

   6. The principal purpose of Defendant’s business is the collection of consumer debts.

Defendant collects or attempts to collect, directly or indirectly, defaulted debts owed or due or

asserted to be owed or due to others using the mail and/or telephone, including consumers in the

State of Texas.

   7. Defendant acted through it agents, employees, officers, members, directors, heirs,

successors, vendors, assigns, principals, trustees, sureties, subrogees, vendors, third-party

contractors, representatives, and insurers at all times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   8. Prior to the conduct giving rise to this claim, Plaintiff resided and rented an apartment unit

in Stoneleigh on Kenswick Apartments (“Stoneleigh”), located at 19800 Kenswick Dr. Humble,

Texas 77338.

   9. Due to unforeseeable financial hardships, Plaintiff fell behind on her scheduled payments

owed to Stoneleigh for her February 2019 rent (“subject debt”), resulting in default.

   10. Sometime thereafter, Defendant acquired the right to collect or attempt to collect on the

subject debt while it was in default.



                                                   2
      Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 3 of 13



   11. In or around April 2019, Plaintiff began receiving calls to her cellular telephone from

Defendant in an attempt to collect on the subject debt.

   12. Plaintiff began receiving these calls to her cellular telephone number, (832) XXX-8517.

   13. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

her cellular telephone number ending in 8517. Plaintiff is and has always been financially

responsible for this cellular telephone and its services.

   14. Immediately after the calls began, Plaintiff answered a call to her cellular telephone from

Defendant. During the call, Defendant requested Plaintiff to verify her personal information to

which Plaintiff asked Defendant to delete her number and cease calling her on her cellular phone.

   15. Failing to acquiesce to Plaintiff’s demand that it stop calling and delete her number,

Defendant continued to call Plaintiff.

   16. Notwithstanding Plaintiff’s request that Defendant cease placing calls to her cellular

telephone, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular telephone between April 2019 and the present day.

   17. Moreover, in the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable

period of “dead air” while Defendant’s telephone system attempted to connect Plaintiff to a live

agent.

   18. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt.

   19. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s collection calls.




                                                  3
      Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 4 of 13



    20. Plaintiff’s demands that Defendant’s phone calls cease went unheeded and Defendant

continued its phone harassment campaign.

    21. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling

with such frequency as can be reasonably expected to harass.

    22. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system that is commonly used in the debt collection industry

to collect defaulted loans.

    23. The phone number that Defendant most often used to contact Plaintiff was (832) 514-3811,

but upon information and belief, it may have used other phone numbers to place calls to Plaintiff’s

cellular phone.

    24. Furthermore, Defendant contacted Plaintiff’s aunt and communicated to her that it needed

to speak to Plaintiff concerning the subject debt. Defendant’s representative gave Plaintiff’s aunt

his direct number and extension in order to have Plaintiff contact him. Defendant’s representative

gave Plaintiff’s aunt the following contact number: (888) 248-2509 ext. 1364.

    25. Plaintiff’s aunt immediately relayed the information about Defendant to Plaintiff. Plaintiff

was extremely embarrassed and instantaneously contacted Defendant using the number it provided

to Plaintiff’s aunt.

    26. During that call, Plaintiff spoke to a representative by the name of “Jay.” Jay immediately

demanded that Plaintiff must make a payment on the subject debt before May 26, 2019, or

Defendant would ruin her credit. Plaintiff responded to Defendant’s threat by again demanding

that it cease calling her on her cellular telephone. Plaintiff also demanded that Defendant cease

contacting any of Plaintiff’s family members. Defendant responded by falsely stating it must




                                                 4
      Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 5 of 13



contact someone in order to resolve the matter, and that Plaintiff should just satisfy the subject

debt and get it over with. Plaintiff then hung up the phone due to stress and frustration.

                                               DAMAGES

   27. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and

general well-being.

   28. Plaintiff has expended time consulting with her attorneys as a result of Defendant’s

harassing conduct.

   29. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful attempts to

collect the subject debt.

   30. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of

personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited debt collection calls, harassment, embarrassment, humiliation, disgrace,

emotional distress, anxiety, loss of concentration, diminished value and utility of her telephone

equipment and telephone subscription services, debilitating Plaintiff’s voicemail capacity, the

wear and tear caused to her cellular telephone, the loss of battery charge, the loss of battery life,

and the per-kilowatt electricity costs required to recharge her cellular telephone as a result of

increased usage of her telephone services.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   31. Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).




                                                  5
      Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 6 of 13



   33. The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

   34. Defendant is a “debt collector” as defined by §1692a(6) because its primary business is the

collection of delinquent debts and it regularly collects debts and uses the mail and/or the telephones

to collect delinquent accounts allegedly owed to a third party.

   35. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   36. Defendant used the telephone to attempt to collect the subject debt and, as such, engaged

in “communications” as defined in FDCPA §1692a(2).

   37. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   38. Defendant violated 15 U.S.C. §§1692b(2), c(a)(1), c(b), d, d(5), e, e(8), and f through its

unlawful debt collection practices.

       a. Violations of FDCPA § 1692b

   39. Defendant violated §1692b(2) by contacting a third-party and disclosing that Plaintiff owes

the subject.

   40. Specifically, Plaintiff contacted Plaintiff’s aunt and disclosed that Plaintiff owes the subject

debt. Defendant provided Plaintiff’s aunt a direct number and extension in order to have Plaintiff

contact it. Defendant’s conduct caused Plaintiff a great amount of embarrassment and humiliation

as Plaintiff did not want her personal information exposed.




                                                  6
      Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 7 of 13



       b. Violations of FDCPA § 1692c

   41. Defendant violated §1692c(a)(1) when it continuously called Plaintiff after being notified

to stop. This repeated behavior of systematically calling Plaintiff’s cellular phone over and over

after she demanded that it cease contacting her was harassing and abusive. Even after being told

to stop contacting her, Defendant continued its onslaught of phone calls with the specific goal of

oppressing and abusing Plaintiff into paying the subject debt.

   42. Furthermore, Defendant has relentlessly called Plaintiff numerous times. This volume of

calls shows that Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and

harassing her.

   43. Plaintiff notified Defendant that its calls were not welcomed. As such, Defendant knew

that its conduct was inconvenient and harassing to her.

   44. Pursuant to §1692c(b), Defendant is prohibited from communicating with anyone other

Plaintiff, Plaintiff’s attorney, or the credit bureau concerning the subject debt. Defendant violated

§1692c(b) by contacting Plaintiff’s aunt and disclosing personal information about Plaintiff and

the subject debt. Defendant’s prohibited communication to Plaintiff’s aunt caused her a great

amount of disgrace and embarrassment. Plaintiff did not want her family to be aware of her

personal and sensitive information with regard to the subject debt.

       c. Violations of FDCPA § 1692d

   45. Defendant violated §1692d by engaging in abusive, harassing, and oppressive conduct by

relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the subject debt.

Moreover, Defendant continued placing the relentless calls after Plaintiff advised Defendant to

cease placing collection calls to her cellular phone.




                                                  7
      Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 8 of 13



    46. Defendant violated §1692d(5) by causing Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of the

subject debt with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed or

caused to be placed numerous harassing phone calls to Plaintiff’s cellular phone using an

automated telephone dialing system without Plaintiff’s consent.

        d. Violations of FDCPA § 1692e

    47. Defendant violated §1692e and e(8) by engaging in false, deceptive, and misleading means

in connection to the subject debt.

    48. Defendant threatened to ruin Plaintiff’s credit if she did not satisfy the subject debt before

May 26, 2019. Defendant had no intentions on ruining Plaintiff’s credit, nor does Defendant have

the authority to ruin Plaintiff’s credit. Defendant used such deceptive conduct in order to dragoon

Plaintiff in to making a payment on the subject debt.

        e. Violations of FDCPA § 1692f

    49. Defendant violated §1692f by using unfair and unconscionable means in attempt to collect

on the subject debt.

    50. Defendant unfairly harassed Plaintiff with numerous phone calls to her cellular telephone

in hope of annoying her to the point where she would break down and make a payment on the

subject debt.

    51. It was unconscionable for Defendant to threaten to ruin plaintiff’s credit. Plaintiff used

such conduct in order to scare Plaintiff into making a payment on the subject debt.

    52. Furthermore, Defendant unfairly disclosed sensitive and personal information about

Plaintiff concerning the subject debt to Plaintiff’s aunt. Defendant intended to embarrass Plaintiff

in order to induce Plaintiff to satisfy the subject debt.



                                                   8
      Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 9 of 13



   53. As pled above, Plaintiff was severely harmed by Defendant’s conduct.

   54. As an experienced debt collector, Defendant knew or should have known the ramifications

of placing debt collection calls to Plaintiff and her family members after it was informed to cease

placing such calls.

   55. Upon information and belief, Defendant systematically places unsolicited and harassing

debt collection calls to consumers in Texas in order to aggressively collect debts in default to

increase its profitability at the consumers’ expense.

   56. Upon information and belief, Defendant has no system in place to document and archive

valid revocation of consent by consumers.

WHEREFORE, Plaintiff JENNA M. RODRIGUEZ respectfully requests that this Honorable
Court:
       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
          for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
          §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

            COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   57. Plaintiff restates and realleges paragraphs 1 through 56 as though fully set forth herein.

   58. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) or prerecorded or artificial voice without

Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   59. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

                                                  9
     Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 10 of 13



   60. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   61. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   62. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between April 2019 and the present day, using an ATDS without her prior consent.

   63. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

   64. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   65. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   66. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   67. Defendant, through its agents, representatives, vendors subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   68. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).




                                                10
     Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 11 of 13



WHEREFORE, Plaintiff JENNA M. RODRIGUEZ respectfully prays this Honorable Court for
the following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.
                 COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   69. Plaintiff restates and realleges paragraphs 1 through 68 as though fully set forth herein.

   70. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   71. The alleged subject debt is a “debt” “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

   72. Defendant is a “debt collector” ” and a “third party debt collector” as defined by Tex. Fin.

Code Ann. § 392.001(6) and (7).

       a. Violations of TDCA § 391.302

   73. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   74. Defendant violated the TDCA when it continuously called Plaintiff’s cellular phone after

she notified it to stop calling. This repeated behavior of systematically calling Plaintiff’s phone

despite her demands was oppressive, harassing, and abusive. The repeated contacts were made

with the hope that Plaintiff would succumb to the harassing behavior and ultimately make a



                                                11
     Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 12 of 13



payment. The frequency and volume of calls shows that Defendant willfully ignored Plaintiff’s

pleas with the intent of annoying and harassing her.

   75. Furthermore, Defendant relentlessly contacted Plaintiff numerous times. Placing such

voluminous calls in short succession constitutes conduct causing a telephone to ring repeatedly or

continuously with the intent to annoy, abuse, and harass Plaintiff into making payment in violation

of the TDCA.

   76. Upon being told to stop calling, Defendant had ample reason to be aware that it should

cease its harassing campaign of collection phone calls. Nevertheless, Defendant consciously chose

to continue placing calls to Plaintiff’s cellular phone.

WHEREFORE, Plaintiff JENNA M. RODRIGUEZ respectfully requests that this Honorable

Court:

         a. Declare that the practices complained of herein are unlawful and violate the
            aforementioned statute;
         b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
         c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
         d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
            underlying violations;
         e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
            Ann. § 392.403(b) ; and
         f. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.




                                                  12
    Case 4:19-cv-01576 Document 1 Filed on 04/30/19 in TXSD Page 13 of 13



Dated: April 30, 2019                     Respectfully Submitted,

                                          /s/ Alexander J. Taylor
                                          /s/ Marwan R. Daher
                                          /s/ Omar T. Sulaiman
                                          Alexander J. Taylor, Esq.
                                          Marwan R. Daher, Esq.
                                          Omar T. Sulaiman, Esq.
                                          Counsel for Plaintiff
                                          Sulaiman Law Group, Ltd
                                          2500 S Highland Ave, Suite 200
                                          Lombard, IL 60148
                                          Telephone: (630) 575-8181
                                          ataylor@sulaimanlaw.com
                                          mdaher@sulaimanlaw.com
                                          osulaiman@sulaimanlaw.com




                                     13
